       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

 CHRISTOPHER VAUGHN,                                §
      Plaintiff,                                    §
                                                    §
 v.                                                 §   EP-19-CV-00340-KC-ATB
                                                    §
 (UNKNOWN) ANAYA,                                   §
      Defendants.                                   §

                           REPORT AND RECOMMENDATION
                             OF THE MAGISTRATE JUDGE

       On this day, the Court considered Defendant’s “12(b)(6) Motion to Dismiss Defendant in

His Official and Individual Capacity” (“Motion”), filed by Defendant (Unknown) Anaya

(“Anaya”) on October 15, 2020. (ECF No. 43). The matter was referred to this Court pursuant to

the Standing Order referring prisoner civil rights cases to United States Magistrate Judges.

       For the reasons set forth below, the Court RECOMMENDS that Defendant’s Motion be

GRANTED IN PART AND DENIED IN PART, as set forth herein.

I.     BACKGROUND

       a.      Procedural Background

       Plaintiff Christopher Vaughn (“Vaughn”), proceeding pro se and in forma pauperis, filed

his initial complaint on November 22, 2019, alleging multiple constitutional violations by

numerous defendants based upon his time in the custody of the El Paso County Sheriff’s Office.

(ECF No. 2). On May 8, 2020, Vaughn filed his amended complaint (“Complaint”), adding Anaya

as a defendant in his official and individual capacity, and alleging that Anaya assaulted him on




                                                1
        Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 2 of 17




January 31, 2020, using excessive force in violation of his Eighth Amendment right against

infliction of cruel and unusual punishment. (ECF No. 27, p. 4, 9).1

         After a Report and Recommendation from this Court (ECF No. 30), the District Court

dismissed all claims on September 4, 2020, pursuant to 28 U.S.C. §1915(e)(1)(2) except for

Vaughn’s excessive use of force claims against Anaya and Defendant (Unknown) Acosta. (ECF

No. 36, p. 21). Subsequently, the claim against Defendant (Unknown) Acosta was severed and

dropped from this suit. (Id.). On October 15, 2020, Anaya filed the instant Motion seeking

dismissal of Vaughn’s claims. (ECF No. 43). To date, Anaya’s Motion remains unopposed as

Vaughn has not filed a response.

         b.       Factual Background2

         In his Complaint, Vaughn seeks to bring an excessive use of force claim against Anaya.

(ECF No. 27, p. 4, 9). Vaughn alleges that on January 31, 2020, Vaughn began to flood his cell

after Defendant Officer Anaya told Vaughn he would not be receiving his evening snack or milk.

(Id. at p. 10). Thirty minutes later, Anaya and another officer approached Vaughn’s cell, and

Anaya told Vaughn “we’re coming in to [beat] you up.” (Id.). Vaughn stood facing the wall with

his hands above his head, and Anaya came in with the other officer and punched Vaughn twice in

his lower back. (Id.). Anaya then put Vaughn in a headlock. (Id.). Next, Vaughn was taken out

of his cell with his hands cuffed behind his back and his arms raised high thereby causing him to

bend over and suffer pain. (Id.). The officers then moved Vaughn into a visitation cell while still

in handcuffs. (Id.).



1
  Although Vaughn alleges his excessive force claims are a violation of his Eighth Amendment right, the District Court
previously held that Vaughn’s constitutional rights as a pretrial detainee “flow from both the procedural and
substantive due process guarantees of the Fourteenth Amendment.” (ECF No. 36, p. 5) (quoting Hare v. City of
Corinth, Miss., 74 F.3d 633, 639 (5th Cir. 1996)).
2
  While recounting the factual background, the Court addresses only the facts relevant to the immediate Report and
Recommendation.

                                                          2
        Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 3 of 17




        While still handcuffed in the visitation cell, Vaughn requested to see a corporal, but Anaya

responded to Vaughn that “they were not going to find out.” (Id. at p. 11). Vaughn then “broke

the phone knowing this would get [him] put in the violent cell down in booking where [he] could

report the staff assault to a corporal and get medical attention.” (Id.). Subsequently, while Anaya

and the other officer were taking Vaughn to a visitation cell in the booking unit of the jail, the

officers “slammed [Vaughn] into the door hitting [his] face.” (Id.). Upon arriving at booking, the

officers then placed Vaughn’s face “into the violent cells [sic] toilet in the ground.” (Id.).

        After these incidents, Vaughn was taken to “medical” where a nurse noticed red marks on

Vaughn’s neck and back. (Id.). Vaughn requested that pictures be taken of his injuries, however,

his request was denied. (Id.). In the absence of photographs of his injuries, Vaughn provided

hand-drawn illustrations in his Complaint indicating the locations of the marks on his body. See

(Id. at p. 13).

II.     LEGAL STANDARDS

        Rule 12(b)(6) of the Federal Rules of Civil Procedure provides for dismissal of a complaint

when a defendant shows that the plaintiff has failed to state a claim upon which relief can be

granted. “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The factual

matter contained in the complaint must allege actual facts, not legal conclusions masquerading as

facts. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555) (“Although for the purposes of a

motion to dismiss we must take all of the factual allegations in the complaint as true, we ‘are not

bound to accept as true a legal conclusion couched as a factual allegation.’”).




                                                  3
       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 4 of 17




       To resolve a Rule 12(b)(6) motion, courts must determine “whether in the light most

favorable to the plaintiff and with every doubt resolved on his behalf, the complaint states any

valid claim for relief.” Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir. 2003) (citation

omitted). A complaint states a “plausible claim for relief” when the factual allegations contained

therein infer actual misconduct on the part of the defendant, not a “mere possibility of misconduct.”

Iqbal, 556 U.S. at 679. The complaint “‘does not need detailed factual allegations,’ but must

provide the plaintiff’s grounds for entitlement to relief—including factual allegations that when

assumed to be true ‘raise a right to relief above the speculative level.’” Cuvillier v. Taylor, 503

F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

       Furthermore, pro se pleadings are reviewed under a less stringent standard than those

drafted by attorneys, and such pleadings are entitled to a liberal construction that includes all

reasonable inferences that can be drawn from them. Haines v. Kerner, 404 U.S. 519, 520–21

(1972) (per curiam). However, even a pro se complaint may not merely set forth conclusory

allegations. The pro se litigant must still set forth facts giving rise to a claim on which relief may

be granted. Johnson v. Atkins, 999 F.2d 99, 100 (5th Cir. 1993) (per curiam) (citation omitted).

III.   ANALYSIS

       a.      Vaughn’s Claim Against Anaya in His Official Capacity

       Anaya argues that Vaughn’s claim against him in his official capacity is “equivalent [to a]

suit[] against the government entit[y] that employ[s him].” (ECF No. 43, p. 4). Further, Anaya

argues that Vaughn’s Complaint “fails to plead sufficient facts to state a claim to relief that is

plausible on its face,” because it “do[es] not allege [that] any conduct was the result of an official

El Paso County policy or custom.” (Id. at p. 4-5) (internal quotes and citations omitted).




                                                  4
       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 5 of 17




       “A claim against an officer in his official capacity is treated as a claim against the

municipality.” Jordan v. Brumfield, 687 F. App’x 408, 4015 (5th Cir. 2017); see also Kentucky v.

Graham, 473 U.S. 159, 165-66 (1985). In his Complaint, Vaughn identifies Anaya as an officer

“assigned to [the] El Paso County Jail Annex.” (ECF No. 27, p. 4). Anaya contends that El Paso

County Jail Annex officers are employed by El Paso County. (ECF No. 43, p. 4). Therefore, the

Court finds that any claims against Officer Anaya in his official capacity shall be construed as

claims against El Paso County. See generally Feliz v. El Paso County, 441 F. Supp. 3d 488, 494

n.2 (W.D. Tex. 2020).

       Assuming, arguendo, that Vaughn had named the proper defendant, El Paso County, in his

Complaint, Defendant Anaya argues that “[t]he County of El Paso should not be held liable for

Anaya’s alleged excessive-use-of-force.” (ECF No. 43, p. 4).

       Municipalities cannot be held liable under 42 U.S.C. § 1983 based upon a theory of

vicarious liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). “Instead, it is when

execution of a government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury that the government

as an entity is responsible under § 1983.” Id.; see Peterson v. City of Fort Worth, 588 F.3d 838,

847 (5th Cir. 2009) (“[A municipality] is liable only for acts directly attributable to it ‘through

some [sort of] official action or imprimatur.’”) (quoting Piotrowski v. City of Houston, 237 F.3d

567, 578 (5th Cir. 2001)). Municipality liability is “limited to acts that are, properly speaking, acts

‘of the municipality’ – that is, acts which the municipality has officially sanctioned or ordered.”

Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986).

       Under Section 1983, municipal liability for a policy or custom claim requires proof of: (1)

a policy maker; (2) an official policy or custom; and (3) a violation of constitutional rights of which



                                                  5
       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 6 of 17




the “moving force” is the official policy or custom. Piotrowski, 237 F.3d at 578. Furthermore,

only where a municipality adopts a policy that violates a constitutional right, or fails to adopt a

policy preventing the violation of a constitutional right “evidence[ing] a ‘deliberate indifference’

to the rights of its inhabitants[,] can such a shortcoming be properly thought of as a [municipal]

‘policy or custom’ that is actionable under § 1983.” City of Canton v. Harris, 489 U.S. 378, 389

(1989). Therefore, to establish municipal liability, a plaintiff must establish both municipal

causation and culpability. See Snyder v. Trepagnier, 142 F.3d 791, 795-96 (5th Cir. 1998)

(“Plaintiffs seeking to win under this theory must first prove a direct causal link between the

municipal policy and the constitutional deprivation; they then must establish that the city

consciously enacted a policy reflecting ‘deliberate indifference’ to the constitutional rights of its

citizens.”).

        Moreover, there are multiple ways in which a custom or policy can be found to exist. First,

a custom or policy can stem from a single act by an official with final policymaking authority. See

Pembaur, 475 U.S. at 481-83 (establishing that isolated actions or decisions by a municipal

policymaker with “final policymaking authority” may create municipal liability). Second, the

custom or policy can also be a policy statement formally announced by an official policymaker.

See Zarnow v. City of Wichita Falls, 614 F.3d 161, 168 (5th Cir. 2010) (citing Webster v. City of

Houston, 735 F.2d 838, 841 (5th Cir. 1984) (en banc) (per curiam)). Finally, a custom or policy

can also be demonstrated through a “persistent[,] widespread practice of [municipal] officials or

employees, which, although not authorized by officially adopted and promulgated policy, is so

common and well settled as to constitute a custom that fairly represents municipal policy.”

Zarnow, 614 F.3d at 168; see Webster, 735 F.2d at 841. “For a custom or practice to be considered

a de facto policy, however, a plaintiff must allege facts ‘showing a pattern of abuses that transcends



                                                  6
       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 7 of 17




the error made in a single case.’” Lozano v. Ortega, No. EP-14-CV-239-KC, 2014 WL 6611595,

at *15 (W.D. Tex. Nov. 19, 2014) (quoting Piotrowski, 237 F.3d at 582).                  “[I]solated

unconstitutional actions by municipal employees will almost never trigger liability.” Piotrowski,

237 F.3d at 578.

       Vaughn’s Complaint fails to allege the existence of an official policy adopted by El Paso

County or the El Paso County Jail Annex. A plaintiff seeking to establish municipal liability under

Monell based upon an official policy “may point to a policy statement formally announced by an

official policymaker.” Zarnow, 614 F.3d at 168. In his Complaint, Vaughn makes no such

allegation. Accordingly, the Court finds that Vaughn has not alleged the existence of an official

policy “announced by an official policymaker.” Id.

       Further, the Court finds that Vaughn has failed to allege the existence of a custom within

the El Paso County Jail Annex. Rather than relying on an official policy, a “plaintiff may

demonstrate a ‘persistent widespread practice of city officials or employees, which, although not

authorized by officially adopted and promulgated policy, is so common and well settled as to

constitute a custom that fairly represents the municipal policy.’” Id. (quoting Webster, 735 F.2d

at 841). However, “to plead a practice so persistent and widespread as to practically have the force

of law, a plaintiff must do more than describe the incident that gave rise to his injury.” Peña v.

City of Rio Grande City, 879 F.3d 613, 622 (5th Cir. 2018) (internal quotes and citation omitted).

       In Peña v. City of Rio Grande City, “the only ‘specific fact’ in the complaint [was] the

single incident in which Peña was involved.” Id. The Fifth Circuit held that the plaintiff’s

allegations were “conclusional and utterly devoid of factual enhancements.” Id. (quotation marks

omitted). Similar to Peña, Vaughn’s Complaint is devoid of any facts other than those relating to

the two isolated incidents which gave rise to his alleged injuries involving Anaya and Officer



                                                 7
       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 8 of 17




(Unknown) Acosta. However, “‘[i]solated violations are not the persistent, often repeated constant

violations that constitute custom and policy’ as required for municipal section 1983 liability.”

Campbell v. City of San Antonio, 43 F.3d 973, 977 (5th Cir. 1995) (quoting Bennet v. City of

Slidell, 728 F.2d 762, 768 n.3 (5th Cir. 1984)). Therefore, the Court finds that Vaughn has failed

to allege a custom in his Complaint sufficient to establish municipal liability under Monell.

       The Court also finds that Vaughn’s allegations contained in his Complaint do not allege

the existence of a policymaker, as required to establish municipal liability. In Peña, the Fifth

Circuit explained that “because the identity of the policymaker is a legal question, courts should

not ‘grant motions to dismiss for failing to plead [a] specific identity.’ Rather, ‘the compliant need

only allege facts that show an official policy, promulgated or ratified by the policymaker, under

which the municipality is said to be liable.’” Id. (quoting Groden v. City of Dallas, 826 F.3d 280,

286 (5th Cir. 2016)). The Fifth Circuit then held that the “complaint invite[d] no more than

speculation that any particular policymaker, be it the chief of police or the city commissioner,

knew about the alleged custom” and found that the plaintiff had failed to allege a policymaker.

Peña, 879 F.3d at 622. Just as in Peña, Vaughn’s Complaint does not suggest the existence of a

policymaker. Therefore, the Court finds that Vaughn has not named the proper defendant for a

municipal liability claim and that Vaughn has failed to state a claim for municipal liability.

Accordingly, the Court recommends that Anaya’s Motion to Dismiss Vaughn’s claims against

Anaya in his official capacity be granted.

       b.      Vaughn’s Claim Against Anaya in His Individual Capacity

       Defendant Anaya argues that Vaughn’s “claim against Anaya in his individual capacity

should be dismissed because Anaya is entitled to qualified immunity.” (ECF No. 43, p. 6).




                                                  8
       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 9 of 17




        Qualified immunity protects “state officials from money damages unless a plaintiff pleads

facts showing (1) that the official violated a statutory or constitutional right, and (2) that the right

was clearly established at the time of the challenged conduct.” Jackson v. City of Hearne, Texas,

959 F.3d 194, 200 (5th Cir. 2020) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011)).

“[L]ower courts have discretion to decide which of the two prongs of [the qualified immunity]

analysis to tackle first.” Jackson, 959 F.3d at 200 (quoting Ashcroft, 563 U.S. at 735). “The

plaintiff has the burden of establishing a constitutional violation and overcoming a [qualified

immunity] defense.” Jackson, 959 F.3d at 201 (citing McClendon v. City of Columbia, 305 F.3d

314, 323 (5th Cir. 2002) (en blanc) (per curiam)). To meet this burden, “the plaintiff ‘must plead

specific facts that both allow the court to draw the reasonable inference that the defendant is liable

for the harm he has alleged and that defeat a [qualified immunity] defense with equal specificity.’”

Jackson, 959 F.3d at 201 (quoting Backe v. LeBlanc, 691 F.3d 645, 648 (5th Cir. 2012)). “To be

clearly established, a right must be sufficiently clear that every reasonable official would have

understood that what he is doing violates that right. In other words, existing precedent must have

placed the statutory or constitutional question beyond debate.” Jackson, 959 F.3d at 200-01

(internal citation omitted) (quoting Reichle v. Howards, 566 U.S. 658, 664 (2012)).

        Here, Vaughn alleges Anaya inflicted cruel and unusual punishment upon him through the

use of excessive force.

        Pretrial detainees have a constitutional right under the Fourteenth Amendment’s Due

Process Clause to be free from the use of excessive force. Kingsley v. Hendrickson, 576 U.S. 389,

402 (2015). To prove an excessive force claim, “a pretrial detainee must show only that the force

purposefully and knowingly used against him was objectively unreasonable.” Id. at 396–97.

“[O]bjective reasonableness turns on the ‘facts and circumstances of each particular case.’” Id. at



                                                   9
      Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 10 of 17




397 (quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).                  A court must assess the

reasonableness of the force used “from the perspective and with the knowledge of the defendant

officer” and with “deference to policies and practices needed to maintain order and institutional

security.” Kingsley, 576 U.S. at 399–400. In determining the objective reasonableness of an

officer’s use of force, a court should consider the following factors: (1) “the relationship between

the need for the use of force and the amount of force used;” (2) “the extent of the plaintiff’s injury;”

(3) “any effort made by the officer to temper or limit the amount of force;” (4) “the severity of the

security problem at issue;” (5) “the threat reasonably perceived by the officer;” and (6) “whether

the plaintiff was actively resisting.” Id. at 397 (Kingsley factors).

       Defendant Anaya alleges that “Vaughn’s pleadings are not enough to show how any

alleged action by Anaya violated a clearly established constitutional right and how Anaya’s actions

were objectively unreasonable.” (ECF No. 43, p. 7). Specifically, there are three incidents where

Vaughn alleges Anaya used excessive force: (1) when Anaya punched Vaughn twice in his lower

back and placed Vaughn in a headlock (“Cell Incident”); (2) when Anaya and another officer

“slammed [Vaughn] into the door hitting [his] face” while taking Vaughn to the visitation cell

(“Hallway Incident”); and (3) when Anaya and the other officer placed Vaughn’s face “into the

violent cells [sic] toilet in the ground.” (“Toilet Incident”). See (ECF No. 27, p. 10-11).

       1.       Cell Incident

       Immediately prior to the Cell Incident, Vaughn alleges that Anaya told Vaughn that he and

the other officer were “coming in to [beat Vaughn] up.” (Id. at p. 10). During the Cell Incident,

Vaughn alleges that he was facing the wall with his hands above his head when Anaya entered the

cell and punched Vaughn twice in the lower back, placed him in a headlock, and took him out of

the cell with his hands cuffed behind his back and armed raised high, causing Vaughn to suffer



                                                  10
      Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 11 of 17




pain. (Id.). Anaya does not deny these allegations in his Motion but argues that he was responding

to “an immediate disciplinary need” since Vaughn had begun to flood his cell. (ECF No. 43, p.

6).

       Balancing the factors provided in Kingsley, the Court finds the factual circumstances

ambiguous in determining whether Anaya’s conduct was objectively unreasonable. The fact that

Vaughn was flooding his cell increases “the severity of the security problem at issue.” Kingsley,

576 U.S. at 397. However, the fact that Vaughn was facing the wall with his hands above his head,

when Anaya entered the cell, weighs against Anaya in regard to “whether the plaintiff was actively

resisting.” See, e.g., Torrez v. Semple, No. 3:17-CV-01211, 2017 WL 3841686, at *3 (D. Conn.

Sept. 1, 2017) (“Torrez alleges that he was walking back to the bull pen in compliance with Officer

Castillo’s order when Officer Castillo moved immediately in front of Torrez. Although Torrez

raised his hands to indicate he did not want any trouble, Officer Castillo punched him. . . . Those

allegations suffice to satisfy the requirement of Kingsley.”). Further, it is ambiguous whether there

was a “threat reasonably perceived by [Anaya],” or whether “any effort [was] made by [Anaya] to

temper or limit the amount of force.” See (ECF No. 27, p. 10) (Vaughn alleges that Anaya was

the initial aggressor and told Vaughn that he and the other officer were “coming in to [beat

Vaughn] up.”).

       Moreover, Anaya cites no legal authority for his argument that punching a pretrial detainee

twice in the lower back, who is facing a wall with his hands above his head, and then placing him

in a headlock is objectively reasonable when the detainee floods his cell. See (ECF No. 43, p. 6-

7). Anaya cites two Supreme Court cases outlining the standards for judicial inquiry into the

excessive use of force claims by convicted prisoners under the Eighth Amendment’s Cruel and

Unusual Punishment Clause. (Id.) (arguing the “the judicial inquiry should be whether force was



                                                 11
      Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 12 of 17




applied in a good faith effort to maintain or restore discipline, or to maliciously and sadistically

cause harm”) (citing Hudson v. McMillian, 503 U.S. 1 (1992); Whitney v. Albers, 475 U.S. 312

(1986)). However, Vaughn is a pretrial detainee whose excessive force claims are construed by

the Court to be brought under the Fourteenth Amendment’s Due Process Clause. When comparing

the Eighth Amendment’s Cruel and Unusual Punishment Clause with the Fourteenth

Amendment’s Due Process Clause, the Supreme Court has held that “[t]he language of the two

Clauses differs, and the nature of the claims often differs.” See Kingsley, 576 U.S. at 400 (“[M]ost

importantly, pretrial detainees (unlike convicted prisoners) cannot be punished at all, much less

‘maliciously and sadistically.’”). Further, the Supreme Court in Kingsley held that “Whitney and

Hudson are relevant [for pretrial detainee claims of excessive force] only insofar as they address

the practical importance of taking into account the legitimate safety-related concerns of those who

run jails,” which the Supreme Court already considered when it articulated the Kingsley factors.

Id. at 401.

        Here, the Court finds that the Kingsley factors are ambiguous in determining whether

Anaya’s conduct was objectively unreasonable given the circumstances. It is for the jury or other

trier of fact, not this Court on a motion to dismiss, to properly weigh these factors. See generally

Randell v. Davis, 986 F.2d 1419, 1993 WL 58772, at *3 (5th Cir. 1993) (where the Fifth Circuit

held that “genuine issues of material fact remain[ed] regarding the use of excessive force and the

objective reasonableness of using such force,” such that the defendant was not entitled to summary

judgment but could “still [] assert qualified immunity at trial.”). In sum, liberally construing

Vaughn’s Complaint with all reasonable inferences resolved in the light most favorable to Vaughn,

the Court finds that Vaughn has pled a plausible claim for relief regarding the alleged excessive

force used during the incident in his cell.



                                                12
      Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 13 of 17




       2.      Hallway Incident

       During the Hallway Incident, Vaughn alleges that Anaya and the other unknown officer

“slammed [Vaughn] into the door hitting [his] face” while “walking between the 600 and 700

pods.” (ECF No. 27, p. 11). Anaya argues that “[i]t is not clear from [Vaughn’s] pleadings alone

whether Vaughn’s body was allegedly slammed into a door and then his face made contact or

whether he was slammed face first into the door.” (ECF No. 43, p. 7). Anaya does concede,

however, that “the latter may be objectively unreasonable.” (Id.).

       Pro se pleadings are reviewed under a less stringent standard and are entitled to a liberal

construction that includes all reasonable inferences that can be drawn from them. Haines v.

Kerner, 404 U.S. 519, 520–21 (1972) (per curiam). The Court must determine “whether in the

light most favorable to the plaintiff and with every doubt resolved on his behalf, the complaint

states any valid claim for relief.” Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir.

2003) (citation omitted).

       In his Motion, Anaya offers two different interpretations of Vaughn’s Complaint regarding

the Hallway Incident but does not argue that either are unreasonable readings of Vaughn’s claims.

(ECF No. 43, p. 7) (“It is not clear from [Vaughn’s] pleadings alone whether Vaughn’s body was

allegedly slammed into a door and then his face made contact or whether he was slammed face

first into the door.”). Construing Vaughn’s claim liberally with all reasonable inferences and every

doubt resolved on Vaughn’s behalf, the Court finds that Vaughn is alleging that he was slammed

into the door “face first.” Accordingly, the Court finds, and Anaya agrees, that this alleged conduct

“may be objectively unreasonable.” See (Id.).

       Furthermore, Anaya provides no support for the position that slamming a handcuffed

inmate into a door while the inmate is being restrained by two officers, even if not face first, would



                                                 13
       Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 14 of 17




be objectively reasonable. See (ECF No. 43). Anaya argues that slamming “Vaughn’s body . . .

into a door and then [Vaughn’s] face [making] contact” with the door is objectively reasonable “if

Vaughn was pushed against a door to restore discipline and maintain security and order.” (ECF

No. 43, p. 7). However, Anaya does not specifically assert in his motion that “maintain[ing]

security and order” was the reason Vaughn was slammed into the door, but instead generally argues

that “Anaya was at all times furthering a legitimate interest in maintaining security and order” and

that Vaughn “wreaked havoc everywhere he was situated to get the guards[’] attention.” (Id.).

       In Alanis v. City of Brownsville, the District Court for the Southern District of Texas denied

a defendant’s motion for summary judgment when the video evidence was inconclusive as to

whether the prisoner was “deliberately driven into a padded wall” or whether the incident was an

accident. No. 1:16-CV-190, 2018 WL 11183788, at *9 (S.D. Tex. June 7, 2018), report and

recommendation adopted, No. 1:16-CV-190, 2018 WL 11183821 (S.D. Tex. July 24, 2018). The

video showed the plaintiff-arrestee making “a rapid, jerking motion” and later showed both the

defendant-officer and the plaintiff-arrestee “crashing against the wall.” Id. Here, like Alanis, there

appears to be a temporal gap between the perceived threat to security and order and the alleged

ambiguous use of force. Vaughn broke the phone while he was alone in the visitation cell, but the

force used during the Hallway Incident did not occur until later when Anaya and the unnamed

officer were transporting the handcuffed Vaughn to the “violent cell.” See (ECF No. 27, p. 10-

11).

       Furthermore, the court in Alanis weighed whether the defendant-officer’s force was

deliberate or a result of an accidental loss of balance, not whether the plaintiff-arrestee crashed

“face first” or “body first” into the wall. Alanis, 2018 WL 11183788, at *1-2, *9, *13. Like Alanis,

the Court here finds no reason to distinguish between whether Vaughn was slammed “face first”



                                                 14
      Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 15 of 17




or “body first” into the door between the 600 and 700 pods. In either scenario, the Court finds that

the use of force could be objectively unreasonable given the circumstances.

        Accordingly, the Court finds that Vaughn has pled a plausible claim for relief regarding

the alleged excessive force used during Hallway Incident.

        3.      Toilet Incident

        During the Toilet Incident, Vaughn alleges that upon arriving at booking, Anaya and the

other unnamed officer placed Vaughn’s face “into the violent cells [sic] toilet in the ground.” (ECF

No. 27, p. 11). Anaya argues that Vaughn has failed to state a claim regarding this incident since

“[i]t is unknown who placed Vaughn’s face inside the toilet as Vaughn’s amended complaint is

void of this information.” (ECF No. 43, p. 3). To the contrary, the Court fails to see how the

Complaint is “void” of any identifying information. First, Vaughn explains in his Complaint that

the entire four page “Statement of Fact’s [sic]” is in reference to the incident where “Officer

Anaya[] assaulted [Vaughn].” (ECF No. 27, p. 9-10). Further, Vaughn describes the incident

regarding the toilet in relevant part:

                These same 2 officers [Anaya and the unnamed officer] then took
                me. While walking between 600 and 700 pods I was slamed [sic]
                into the door hitting my face. [] Once I got to booking my face was
                put into the violent cells [sic] toilet in the ground. Corpol [sic]
                Rodriguez told the officers to “stop, take the cuffs off and get out.”

(Id. at p. 11). Vaughn identifies Anaya as one of the two “officers” throughout the Complaint’s

Statement of Facts. Reading the Complaint “in the light most favorable to [Vaughn] and with

every doubt resolved on his behalf,” the Court finds that Vaughn is alleging that Anaya was one

of the “officers” who took him to the violent cell and who Corporal Rodriquez ordered to “stop.”

Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir. 2003) (citation omitted). Construing




                                                 15
      Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 16 of 17




the Complaint with every reasonable inference in Vaughn’s favor, the Court finds that Vaughn is

alleging Defendant Anaya was one of the two officers who placed Vaughn’s face into the toilet.

        Furthermore, Anaya does not dispute that placing a handcuffed detainee’s face into a toilet

is objectively unreasonable and has not cited to any legal authority to the contrary. See (ECF No.

43). In fact, at least one district court has found that such similar conduct is sufficient to state a

claim of excessive force. See, e.g., Ford v. Garza, No. C-08-330, 2008 WL 5068708, at *2-3 (S.D.

Tex. Nov. 21, 2008) (holding that when taking the plaintiff’s allegations as true, the plaintiff

“alleged sufficient facts to state a claim of excessive force” against a defendant who “struck [the

plaintiff] in the head with a telephone receiver,” “hit plaintiff in the face several times,” and

“pushed his face into the toilet bowl”).

       In sum, liberally construing Vaughn’s Complaint with all reasonable inferences resolved

in the light most favorable to Vaughn, the Court finds that Vaughn has pled a plausible claim for

relief regarding the alleged use of excessive force during the Toilet Incident.

       4.      Conclusion

       In sum, the Court finds that Vaughn has alleged a plausible claim for relief regarding the

excessive force used by Defendant Anaya. Further, the Court has not found, and Anaya has failed

to provide, any support for Anaya’s position that his actions were objectively reasonable given the

circumstances. The Court, however, “express[es] no view as to the facts that may be established

at trial or as to the legal significance of those facts.” Randell, 1993 WL 58772, at *3. Accordingly,

the Court recommends that Anaya’s Motion to Dismiss Vaughn’s claims against Anaya in his

individual capacity be denied.




                                                 16
      Case 3:19-cv-00340-KC-ATB Document 44 Filed 12/16/20 Page 17 of 17




IV.   CONCLUSION

      Based on the aforementioned reasons, the Court RECOMMENDS that:

  •   Defendant’s Motion to Dismiss Vaughn’s claim against Anaya in his official capacity be

      GRANTED; and

  •   Defendant’s Motion to Dismiss Vaughn’s claim against Anaya in his individual capacity

      be DENIED.

      SIGNED and ENTERED this 16th day of December, 2020.




                                         ANNE T. BERTON
                                         UNITED STATES MAGISTRATE JUDGE



                                        NOTICE

FAILURE TO FILE WRITTEN OBJECTIONS TO THE PROPOSED FINDINGS,
CONCLUSIONS AND RECOMMENDATIONS CONTAINED IN THE FOREGOING
REPORT, WITHIN FOURTEEN DAYS OF SERVICE OF SAME, MAY BAR DE NOVO
DETERMINATION BY THE DISTRICT JUDGE OF AN ISSUE COVERED HEREIN
AND SHALL BAR APPELLATE REVIEW, EXCEPT UPON GROUNDS OF PLAIN
ERROR, OF ANY UNOBJECTED-TO PROPOSED FACTUAL FINDINGS AND LEGAL
CONCLUSIONS AS MAY BE ACCEPTED OR ADOPTED BY THE DISTRICT COURT.




                                            17
